EAGLE MOUNTAIN CORP. November 23, 2016 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Re:Eagle Mountain Corp./Application for Withdrawal on Form RW\ Erroneous Filing FORM TYPE S-8 (0001594062-16-000686) Ladies and Gentlemen: Eagle Mountain Corp. (the “Company”), hereby requests that the Registration Statement on Form S-8 filed with the Securities and Exchange Commission (“SEC”) on November 23, 2016, together with all exhibits thereto (“Registration Statement”), be withdrawn effective immediately. The Registration Statement does not pertain tothe Company, has not been declared effective by the SEC and was filed in error by our filing agent.The Company requests that, in accordance with Rule 457(p) under the Securities Act, all fees paid to the SEC in connection with the filing of the Registration Statement be credited back to the lockbox account of CIK 0001594062 for future use. Accordingly, we also request that the filing on Accession no. 0001594062-16-000686 as well as this RW be removed from our live filings atSEC.gov in order to avoid consution. If you have any further questions regarding this request for withdrawal, or if you require any additional information, please contact our filing agent Ms. Jacqueline Danforth at 646-831-6244. Thank you for your assistance. Very truly yours, Eagle Mountain Corp. By: /s/Larry Eastland Larry Eastland Director
